NO. 07-10-00346-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 21, 2010


                                IN RE: JASON MIEARS


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      On August 31, 2010, relator Jason Miears filed a “writ of prohibition” in this court.

By the pleading, he seeks an order compelling respondent, the Honorable Ron Rangel

Judge of the 379th Judicial District Court of Bexar County, to transfer venue in an

underlying criminal case.    Miears otherwise asserts he was indicted in the wrong

county.


      In a number of ways, the pleading Miears filed does not meet the requirements

for a petition in an original proceeding. Tex. R. App. P. 52.3. That aside, Miears’

petition is not accompanied by a record demonstrating a basis for this court’s

jurisdiction. Tex. R. App. P. 52.7. Based on the content of Miears’ unsworn pleading,

we conclude we lack jurisdiction over Judge Rangel. Bexar County, in which Judge

Rangel sits, is not located within our court of appeals district. See Tex. Gov’t Code Ann.

§ 22.221(b) (Vernon 2004) (power to issue writ of mandamus extends to a judge of a

district or county court in the court of appeals district); Tex. Gov’t Code Ann. §
22.201(e),(h) (Vernon Supp. 2009) (Bexar County is included in Fourth Court of Appeals

District; Seventh Court of Appeals District does not include Bexar County).


      Because we lack jurisdiction of this original proceeding, it is dismissed.




                                                       Per Curiam




Do not publish.




                                            2